Exhibit NAME CHANGE:BLACK DIAMOND BRANDS CORPORATION to RAINCHIEF ENERGY INC. VANCOUVER, BRITISH COLUMBIA(Marketwire – Jan 22, 2009) - Black Diamond Brands Corp. the "Company" has changed its name to Rainchief Energy Inc.This corporate action will take effect at the open of business on 1/23/2009 under the new trading symbol RCFEF. Rainchief will be solely focused in the oil and gas industry and be actively pursuing Landsales in Alberta and small non-producing under exploited resources. Further information will be made available as it materializes. -30- FOR FURTHER INFORMATION PLEASE CONTACT: Black Diamond Brands Corp. Brad J.
